MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                   Jun 28 2017, 6:31 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                     CLERK
                                                                   Indiana Supreme Court
purpose of establishing the defense of res judicata,                  Court of Appeals
                                                                        and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy J. Burns                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General

                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Brian Darnell Jurbrar Burns,                             June 28, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1701-CR-4
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable David M. Hooper,
State of Indiana,                                        Magistrate.
Appellee-Plaintiff.                                      Trial Court Case No.
                                                         49G12-1604-CM-14332




Shepard, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-4 | June 28, 2017          Page 1 of 3
                                                                                          1
[1]   Brian Burns appeals his conviction for theft, a Class A misdemeanor, claiming

      there is insufficient evidence to sustain the conviction. We affirm.


[2]   The State’s charge against Burns alleged he stole a watch from a jewelry store

      on April 26, 2016. Burns requested trial by jury, a jury found Burns guilty as

      charged, and the court imposed a sentence.


[3]   To obtain a conviction of theft as a Class A misdemeanor, the State was

      required to prove beyond a reasonable doubt that Burns (1) knowingly or

      intentionally (2) exerted unauthorized control (3) over the property of another

      person (4) with the intent to deprive the owner of any part of the use or value of

      the property. Ind. Code § 35-43-4-2(a). We will affirm a conviction unless no

      rational fact finder could have found the defendant guilty beyond a reasonable

      doubt. Hampton v. State, 873 N.E.2d 1074 (Ind. Ct. App. 2007).


[4]   Burns argues the State did not prove he was the person who stole the watch. At

      trial, four eyewitnesses identified Burns as the person in a green trench coat

      who stole a watch and fled into a nearby mall prior to arrest. Cassandra Smith

      worked in the jewelry store and noticed Burns standing by a watch display case.

      When she removed a Bulova watch from the case to show him, Burns grabbed

      the watch and ran from the store. Smith informed her manager, Keith, who ran

      after Burns through the parking lot, toward a mall.




      1
          Ind. Code § 35-43-4-2(a) (2014).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-4 | June 28, 2017       Page 2 of 3
[5]   Sarah Koerting was sitting outside near a mall entrance and saw Burns being

      chased by another man in the parking lot. Koerting recognized Burns because

      she had seen him in the area before. He was holding a watch or jewelry. The

      man chasing Burns shouted at Koerting to call 911. Koerting called 911 as the

      two men entered the mall. Several police officers were dispatched to the mall,

      including Officer Jeff Krider.


[6]   Meanwhile, Aimee Martinie was working at a clothing store in the mall when

      Burns ran into the store, entered a dressing room, and closed the door. Store

      employees knocked on the door to see if he needed help, and Burns came out a

      few minutes later. At that point, Officer Krider and others entered the store and

      arrested Burns. The officers searched him and discovered a watch in his coat

      pocket. Krider gave the watch to Keith. Keith returned to the jewelry store

      with the watch, forty-five minutes after Burns took it and ran.


[7]   Burns points out inconsistencies in the witnesses’ testimonies, but the

      inconsistencies were a matter for the jury to resolve. The eyewitness

      identifications are more than sufficient to sustain the judgment. See Williams v.

      State, 512 N.E.2d 1087 (Ind. 1987) (evidence sufficient to support conviction for

      theft; factual inconsistencies were matter for jury).


[8]   For the reasons stated above, we affirm the judgment of the trial court.


[9]   Affirmed.


      Kirsch, Mathias, JJ., concur.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-4 | June 28, 2017   Page 3 of 3